Citation Nr: 1432333	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for uterine damage claimed as incompetent cervix, conception difficulty, and pain.

2.  Entitlement to service connection for an abdominal disability, claimed as stomach pain, to include as secondary to uterine damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to June 2002.

These matters come before the Board of Veterans' Affairs (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO declined to reopen the Veteran's claim for service connection for uterine damage, claimed as incompetent cervix, and denied her claim for service connection for stomach pain.  The Veteran timely appealed the rating action and VA transferred the jurisdiction of her claims file to the RO in Chicago, Illinois.

In January 2013, the Board reopened the Veteran's uterine service connection claim.  Subsequently, the reopened uterine claim, along with the stomach disability claim was remanded for further development; to include obtaining outstanding treatment records; and for VA examinations if deemed necessary.

In January 2014, these matters were again before the Board, at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in March 2014 and it has been added to the record. 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the case.  A July 2014 review of the Virtual VA electronic claims file reveals additional VA treatment records dated through May 2013 that were considered in the May 2013 supplemental statement of the case (SSOC).  A review of the VBMS electronic claims file does not reveal any documents at this time.

In the January 2013 remand, the Board noted that the Veteran raised several claims.  Indeed it was noted that she raised the issues of entitlement to increased disability ratings for carpal tunnel syndrome of the left and right wrists in a June 2009 claim.  Also, she, through her authorized representative, raised issues of entitlement to service connection for depression (secondary to uterine damage) and whether there was clear and unmistakable error (CUE) in the February 2005 rating decision that denied service connection for uterine damage.  The Board noted that as the issues had been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board did not have jurisdiction over them and they were referred to the AOJ for appropriate action.  Upon review of the claims file, it does not appear as if these issues have been addressed.  The Board once again REFERS these issues to the AOJ for appropriate action.

Additionally, the issue of dependency has been raised by the record, but has not been adjudicated by the  AOJ.   See May 2013 memo.  This issue is also referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if any action on her part is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In the January 2013 remand, the Board observed that upon review of the Veteran's service treatment records the evidence revealed that the Veteran underwent one (1) LEEP procedure and one (1) cryosurgery while on active duty.  It was noted, however, that a March 2001 service treatment record from the Naval Hospital in Keflavik stated that the Veteran reported "S/P cryo/LEEP x6 - records apparently lost."  The Board found, in accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the AOJ must ensure that all available records were associated with the record and to submit inquiries to both the National Personnel Records Center (NPRC) and the National Archives if unable to locate pertinent records through other channels.  
The Board observed that the claims file did not contain any evidence that indicated that the AOJ attempted to obtain any outstanding records; made a formal finding as to the unavailability of any such records; or; as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of her records and advised her that alternative forms of evidence could be developed to substantiate her claims.  Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).  The Board then indicated that while the case was in remand status, the AOJ was to make additional inquiries to determine whether or not the Veteran's entire service treatment record had been associated with the claims file.

Regrettably, these instructions were not included in the remand directives.  The Board notes that any outstanding service treatment records are pertinent and VA has a duty to make as many requests as necessary to obtain them unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

The Board observes that the Veteran's service connection claim for a stomach disability is inextricably intertwined with the uterine service connection claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, the Board notes that although the AOJ has already associated VA treatment records with the Virtual VA claims file, the record suggests that there may be additional outstanding VA treatment records.  The most recent records contained in the claims file (Virtual VA) are dated in May 2013 from the Peoria outpatient clinic.  Therefore, any unassociated VA treatment records should be obtained on remand.





Accordingly, the case is REMANDED for the following action:


1.  Locate any outstanding service treatment records. Make inquiries using the Personnel Information Exchange System (PIES)/ Defense Personnel Records Image Retrieval System (DPRIS) interface and ALL other appropriate resource(s).  If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records and advise her that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence").

2.  Gather any outstanding records of VA medical treatment dated from May 2013 to the present, and associate them with the claims file. 

3.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide her with forms authorizing the release of any identified outstanding private treatment records, not currently of record.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that she submit any copies in her possession.
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include the March 2014 VHA opinion and any evidence submitted by the Veteran that was not previously considered by the AOJ and all other evidence added to the record since the last adjudication) and legal authority.

5.  If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board, however, takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims is both critical and appreciated.  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



